DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: PL2 ([00102], line 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 1500-X (Fig. 15), 1615 (Fig. 16), I1 (Fig. 34), O1 (Fig. 34), and O2 (Fig. 34).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
The drawings are objected to because reference characters 1620 and 1630 (Fig. 16) are not consistent with their descriptions in the specification ([0072], lines 10, 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
1620 ([0072], line 10) is not described consistently with the drawings;
1630 ([0072], line 12) is not described consistently with the drawings;
	“sensor” ([0074], line 9) should be “sensors”;
	PL2 ([00102], line 5) is not in the drawings.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMenamy (U.S. 2019/0159398).
Regarding claim 1, McMenamy discloses (Fig. 2-6) a crop input monitoring system comprising: a seed sensor (305) configured to sense a seed, said seed sensor disposed outside of a seed tube (232); a crop input outlet (650) for depositing crop input; and a valve (560) connected to the crop input outlet, the valve configured to selectively control the crop input being deposited through the crop input outlet ([0028], lines 3-5).
Regarding claim 2, McMenamy further discloses (Fig. 2-6) a seed delivery mechanism (232) for delivering a seed.
Regarding claim 3, McMenamy further discloses (Fig. 2-6) that the seed delivery mechanism (232) comprises the seed tube connected to an outlet of a seed meter (230).
Regarding claim 6, McMenamy further discloses (Fig. 2-6) a controller (50), the controller in communication with the seed sensor ([0024], lines 2-5) and the valve ([0029], lines 1-8), the controller programmed to use a seed signal from the seed sensor to determine a control signal to send to the valve to selectively control the crop input being deposited through the crop input outlet (Fig. 4, 400).
Regarding claim 7, McMenamy further discloses (Fig. 2-6) that the control signal is configured to control a position of the crop input relative to the seed (Fig. 4; 420, 430).
Regarding claim 17, McMenamy further discloses (Fig. 2-6) a wireless transmitter (Fig. 3; 62, 64), wherein the valve (560) is in communication with the controller (50) via the wireless transmitter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMenamy in view of Garner (U.S. 2019/0364720).
Regarding claim 4, McMenamy discloses the elements of claim 3 as described above, but does not teach that the seed sensor is provided on an outlet of the seed meter.  Garner discloses (Fig. 34-35) a seed sensor (500) configured to sense a seed, and a seed meter (44); wherein the seed sensor is provided on an outlet of the seed meter.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the seed sensor of McMenamy may be disposed anywhere along the path of a seed after it is released from the seed meter and before reaching an application point, for example on an outlet of the seed meter as taught by Garner, without modifying the operation of the system.
Regarding claim 5, McMenamy discloses the elements of claim 3 as described above, but does not teach that the seed sensor is disposed above the seed tube.  Garner discloses (Fig. 34-35) a seed sensor (500) configured to sense a seed, and a seed tube (84); wherein the seed sensor is disposed above the seed tube.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the seed sensor of McMenamy may be disposed anywhere along the path of a seed after it is released from the seed meter and before reaching an application point, for example above the seed tube as taught by Garner, without modifying the operation of the system.
Regarding claim 18, McMenamy discloses (Fig. 2-6) a method of monitoring a crop input comprising: sensing (410) a seed in a seed tube (232) with a seed sensor (305); depositing a crop input through a crop input outlet (Fig. 6, 650); and selectively controlling the depositing of the crop input using a valve (560; [0028], lines 3-5).  McMenamy does not teach that the seed is sensed outside the seed tube.
Garner discloses (Fig. 34-35) a method of planting seeds comprising: sensing a seed at a location outside of a seed tube (84) with a seed sensor (500).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that sensing a seed may be done at any location along the path of a seed after it is released and before reaching an application point, for example outside of the seed tube as taught by Garner, without modifying the operation of the system.
Regarding claim 19, in the combination above, Garner further discloses (Fig. 2-6) a controller (50) communicating with the seed sensor ([0024], lines 2-5) and the valve ([0029], lines 1-8), the controller using a seed signal from the seed sensor to determine a control signal to send to the valve to selectively control the depositing of the crop input through the crop input outlet (Fig. 4).
Regarding claim 20, in the combination above, Garner further discloses (Fig. 2-6) using the control signal to control a position of the crop input relative to the seed (Fig. 4; 420, 430).

Claims 8-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McMenamy in view of Obrist (U.S. 2021/0084807).
Regarding claim 8, McMenamy discloses the elements of claim 1 as described above, but does not teach the claimed nature of the sensor.  Obrist discloses (Fig. 1-5) a crop input monitoring system wherein a seed sensor (32, 33) comprises one or more transmitters and one or more associated receivers ([0030]).  Absent substantial detail disclosed by McMenamy regarding the seed sensor (305), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a seed sensor such as taught by Obrist as the seed sensor of McMenamy.
Regarding claim 9, Obrist further discloses that the one or more transmitters and the one or more associated receivers may be disposed on a same side of a seed delivery mechanism ([0030], lines 10-11).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.
Regarding claim 10, Obrist further discloses that the one or more transmitters and the one or more associated receivers may be disposed on different sides of a seed delivery mechanism ([0030], lines 2-5).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.
Regarding claim 13, McMenamy discloses the elements of claim 6 as described above, but does not teach spaced apart sensors for detecting seed speed or velocity.  Obrist discloses (Fig. 1-5) a crop input monitoring system comprising a plurality of seed sensors (32, 33) provided in vertically spaced apart relation for detecting a seed, a controller (35) programmed to use seed signals from the plurality of seed sensors to determine seed velocity and/or speed of the seed ([0059], lines 2-6).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an arrangement in the system of McMenamy so as to more accurately predict the proper timing and/or placement of application.
Regarding claim 14, Obrist further discloses (Fig. 1-5) that the controller is programmed to use the seed velocity and/or the speed to calculate a seed position and/or a seed travel time ([0061], lines 8-12).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.
Regarding claim 15, Obrist further discloses (Fig. 1-5) that the controller is programmed to use the seed velocity and/or the speed to estimate the time at which the seed reaches an application location of the crop input ([0061], lines 8-12).

Claims 11-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over McMenamy in view of Garner and Obrist.
Regarding claim 11, McMenamy discloses (Fig. 2-6) the elements of claim 1 as described above, as well as a seed meter (230).
McMenamy does not disclose that the seed sensor is disposed at the seed meter outlet.  Garner discloses (Fig. 34-35) a seed sensor (500) configured to sense a seed disposed at an outlet of a seed meter (44).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the seed sensor of McMenamy may be disposed anywhere along the path of a seed after it is released from the seed meter and before reaching an application point, for example on an outlet of the seed meter as taught by Garner, without modifying the operation of the system.
McMenamy does not disclose the claimed nature of the sensor.  Obrist discloses (Fig. 1-5) a crop input monitoring system wherein a seed sensor (32, 33) comprises a plurality of associated transmitter-receiver ([0030]) groups disposed along a length or width of a sidewall (Fig. 5).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an arrangement in the system of McMenamy in view of Garner so as to more accurately predict the proper timing and/or placement of application.
Regarding claim 12, McMenamy discloses (Fig. 2-6) the elements of claim 6 as described above, as well as a seed meter (230).
McMenamy does not disclose that the seed sensor is disposed at the seed meter outlet.  Garner discloses (Fig. 34-35) a seed sensor (500) configured to sense a seed disposed at an outlet of a seed meter (44).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the seed sensor of McMenamy may be disposed anywhere along the path of a seed after it is released from the seed meter and before reaching an application point, for example on an outlet of the seed meter as taught by Garner, without modifying the operation of the system.
McMenamy does not disclose the claimed nature of the sensor.  Obrist discloses (Fig. 1-5) a crop input monitoring system wherein a seed sensor (32, 33) comprises a plurality of associated transmitter-receiver ([0030]) groups disposed along a length or width of a sidewall (Fig. 5), a controller (35) programmed to modify an estimated seed position based on a longitudinal and/or transverse position of the seed sensor relative to one or more sides of a seed path ([0064], lines 17-21, 26-30).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an arrangement in the system of McMenamy in view of Garner so as to more accurately predict the proper timing and/or placement of application.
Regarding claim 21, McMenamy in view of Garner teaches the elements of claim 19 as described above, but does not teach estimating a seed position based on a position of the seed sensor.  Obrist discloses (Fig. 1-5) a method of monitoring a crop input comprising a controller (35) modifying an estimated seed position based on a longitudinal and/or transverse position of a seed sensor (32, 33) relative to one or more sides of a seed path ([0064], lines 17-21, 26-30).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an arrangement in the system of McMenamy in view of Garner so as to more accurately predict the proper timing and/or placement of application.
Regarding claim 22, McMenamy in view of Garner teaches the elements of claim 19 as described above, but does not teach determining seed velocity.  Obrist discloses (Fig. 1-5) a method of monitoring a crop input comprising a controller (35) using seed signals from a plurality of seed sensors (32, 33) to determine seed velocity and/or speed of the seed ([0059], lines 2-6).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide such an arrangement in the system of McMenamy in view of Garner so as to more accurately predict the proper timing and/or placement of application.
Regarding claim 23, Obrist further discloses (Fig. 1-5) the controller using the seed velocity and/or the speed to calculate a seed position and/or a seed travel time ([0061], lines 8-12).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.
Regarding claim 24, Obrist further discloses (Fig. 1-5) the controller using the seed velocity and/or the speed to estimate the time at which the seed reaches an application location of the crop input ([0061], lines 8-12).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.

Allowable Subject Matter
Claims 16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Myers (U.S. 5,343,761) adjusting empirical nominal parameters based on other, actual parameters (claim 3);
Stoller (U.S. 2021/0068338) targeted fluid dispensing based on sensed seeds;
Wilkerson (U.S. 7,370,589) fluid dispensing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671